POULIOT, J.
After a jury returned a verdict for the plaintiff in the sum of $569.20, defendant filed his motion for a new trial.'
This suit involves a promissory note, the signing of which the defendant does not recall.
The plaintiff shows its usual course of dealing with persons who are to be co-makers on notes it discounts. It produced witnesses who testified the defendant knew he was signing a promissory note; that he had agreed to do so if the borrowers could find no other person to sign as co-maker and that he actually did sign it in the yard of the mill where he was occupied.
The defendant claims that he never knowingly signed the note; that he was doing business with the son of the borrower, in the course of which he signed some papers which had reference to his brother’s pension money, and that he must have been induced to execute the note by the belief that it was a paper connected with the pension money.
The question was one typically for a jury to decide. There is ample credible *125evidence to support the verdict, which could not have 'been other than it was in view of the answers given by the jury to the specific findings requested by the defendant.
Dor plaintiff: Erancis J. O’Brien, Gorrigan-Boyle.
For defendant: George F. Troy, A. L. Rosenstein.
Defendant’s motion for a new trial is denied.